DETAILED ACTION
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
2.        An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

3.         MPEP 606.01 provides that if a satisfactory title is not supplied by the applicant, the Examiner may, at the time of allowance, change the title by Examiner’s amendment.
            The Examiner finds that the title provided by Applicant is unsatisfactory. Accordingly the title has been changed by Examiner's Amendment.    
 A title has been amended as – PRINTER COMMUNICATION USING FORMATTED PRINTING INFORMATION AND ALTERATION OR DELETION OF FORMATTED PRINTING INFORMATION --

4.        Authorization for the following Examiner’s amendment to the claims was given in a telephone interview with Adrian J. Lee on 1/11/2021.

5.         The claims of the application have been amended as follows:  

            a storage configured to store first format information indicating a first format and second format information indicating a second format; 
            a printing executor configured to perform printing based on printing information received from the terminal; and 
             a controller configured to 
            determine whether or not the printing information received from the terminal contains the first format information in the first format indicated by the first format information stored in the storage,
             in response to determining that the printing information contains the first format information in the first format, 
             determine whether or not the printing information contains the second format information in the second format after determining the first format information in the printing information; 
              in response to determining that the printing information contains the second format information in the second format, 
             convert or delete the second format information from the printing information; and 
             transmit, to the information processor, the printing information in which the second format information has been converted or deleted.

the printing of a specific type of a printed matter among types of printed matters configured to be printed by the printing executor.  

              3. (Currently Amended) The printer according to claim 2, wherein the first format is the format of the printing information relating to the printing of the printed matter on which settlement information about a settlement is printed. 
 
             4. (Currently Amended) The printer according to claim 1, wherein the second format is a format relating to a character string corresponding to personal information among an information included in the printing information.  

            5. (Currently Amended) The printer according to claim 1, wherein the second format is a format relating to a layout of the printing of personal information among an information included in the printing information.  

           8. (Currently Amended) A control method of a printer configured to communicate with a terminal and an information processor, comprising: 
           storing, by a storage, first format information indicating a first format and second format information indicating a second format;
            printing, by a printing executor, to perform printing based on printing information received from the terminal; and 
determining, by a controller,  whether or not the printing information received from the terminal contains the first format information in the first format indicated by the stored first format information; 
            in response to the determining that the printing information contains the first format information in the first format, 
             determining, by the controller, whether or not the printing information contains the second format information in the second format after determining the first format information in the printing information; 
              in response to the determining that the printing information contains the second format information in the second format, 
              converting or deleting, by the controller, the second format information from the printing information; and, 
              transmitting, to the information processor, the printing information in which the second format information has been converted or deleted. 
 
              9. (Currently Amended) The control method of the printer according to claim 8, wherein the first format is a format of the printing information relating to the printing of a specific type of a printed matter among types of printable printed matters.
  
              10. (Currently Amended) The control method of the printer according to claim 9, wherein the first format is the format of the printing information relating to the printing of the printed matter on which settlement information about a settlement is printed. 

              11. (Currently Amended) The control method of the printer according to claim 8, wherein the second format is a format relating to a character string corresponding to personal information among an information included in the printing information.  

             12. (Currently Amended)The control method of the printer according to claim 8, wherein the second format is a format relating to a layout of the printing of personal information among the information included in the printing information. 
 
              13. (Currently Amended) The control method of the printer according to claim 8, further comprising: analyzing text data corresponding to the printing information, and based on an analysis result, determining whether or not a format of the text data is adapted to the first format and the second format. 
 
              14. (Currently Amended) The control method of the printer according to claim 8, further comprising: acquiring the first format information and the second format information from the information processor, and storing the acquired first format information and the acquired second format information in the storage.   

(End of amendment)

Allowable Subject Matter
6.         Claims 1-14 are allowed.

                                            REASONS FOR ALLOWANCE
7.         The following is an examiner’s statement of reasons for allowance: 
            The independent claim 1 is allowable over the prior arts of record since the cited references taken individually or in combination fails to particularly anticipate or disclose or suggest the claim limitations recited, a printer configured to communicate with a terminal and an information processor, to determine first and second information in printing information and  “determine whether or not the printing information contains the second format information in the second format after determining the first format information in the printing information; in response to determining that the printing information contains the second format information in the second format, convert or delete the second format information from the printing information; and transmit, to the information processor, the printing information in which the second format information has been converted or deleted”, in combination with all other limitations as claimed in independent claim 1.
           The other independent claim 8 recites essentially the same subject matters as claim 1 and are therefore allowable for at least same reasons.
           The dependent claims 2-7, depend either directly or indirectly from claim 1, and are therefore allowable for at least the same reasons as claim 1.
            The dependent claims 9-14, depend either directly or indirectly from claim 8, and are therefore allowable for at least the same reasons as claim 8.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARIS SABAH whose telephone number is (571)270-3917.  The examiner can normally be reached on Monday/Thursday from 7:00AM to 5:30PM EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Benny Tieu, can be reached on (571)272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. The Examiner’s personal fax number is (571)-270-4917.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).